Citation Nr: 1414552	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-01 633	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a waiver of indebtedness for advance payment of $3,000.00 for education benefits.



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




REMAND

The Veteran had active duty service from April 2004 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 determination by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO), which denied the Veteran's request for waiver of indebtedness of an advanced $3,000.00 payment of education benefits.  

Initially, in the Veteran's December 2010 substantive appeal (VA Form 9), he indicated that he wished to have a hearing before a Veterans Law Judge at the RO.  The Veteran was scheduled for an August 2011 hearing before the Board, and a July 2011 letter was sent with notice of the date and time of the hearing.  The Veteran did not report for the hearing.  Nevertheless, upon review of the claims file by the Board in March 2014, the Board recognized that in January 2011, the Veteran had informed VA that he had moved to Colorado.  It was noted that the July 2011 letter informing the Veteran of his Board hearing had been sent to his former California address instead of his new Colorado address.  

Given this mistake in mailing of the notice of hearing, the Board sent the Veteran a March 2014 letter seeking clarification as to whether he still desired a hearing.  The Veteran responded that he still wanted to appear before a Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge sitting at the RO, or if he so desires, via videoconference, and notify him of the date, time and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

